DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20150362585 A1 (Ghosh)
US 20170115497 A1 (Chen)
US 20130088726 A1 (Goyal)
US 20150097947 A1 (VCSEL array and DOE used in depth camera {the Abstract, Fig.2B, para 25-36)
US 20130194787 A1 (varying emission wavelength of VCSEL array para 26, Fig.7B)


Allowable Subject Matter, Claim Objection
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of the claim 5 is that the additional limitations in the context of other limitations in the independent and intervening claim is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. 


Claim Rejections - 35 USC § 101

35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 13 is/are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  “The computer program product comprising code means” is directed to software per se, therefore does not directed to a statutory category. 



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention. Claim 13 recites the limitation “The computer program product”. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Chen in view of Goyal
	
Regarding Claim 1. Ghosh teaches a time-of-flight depth camera [(para 7, 92)]  comprising:	 a VCSEL array [(para 18, 86)] :	 an optical arrangement [(para 87)] :	 an evaluator[(para 95)] :	 and a light detector comprising at least one detector pixel [(para 93; photodetectors; please note photodetectors are equivalent to pixels {claim 22})] , 
wherein the VCSEL array or the optical arrangement are arranged to provide different illumination patterns in a reference plane in a defined field-of-view of the time-of-flight depth camera [(para 92, 107; different part of object/field-of view is defined)] , 
wherein the light detector is arranged to detect the different illumination patterns,
wherein the evaluator is arranged to reconstruct a depth image of the field of view with a resolution of a predefined number of pixels P based on the detected different illumination patterns [(depth image para {93-95, 97}; please note photodetectors are equivalent to pixels {claim 22})] , 

wherein the VCSEL array is an addressable VCSEL array, wherein the VCSEL array is arranged to provide different illumination patterns by addressing different VCSELs of the VCSEL array, [(para 64)]  

wherein the detector is arranged such that each detector pixel detects a corresponding sub-illumination pattern [(para 19)] .

Ghosh does not explicitly show wherein a number of the detected different illumination patterns N is at least 5% of the predefined number of pixels P and wherein the optical arrangement comprises a replicating optical structure,
wherein the replicating optical structure is arranged to replicate a light pattern provided by the VCSEL array across the illumination pattern such that the illumination pattern consists of two or more sub-illumination patterns

However, in the same/related field of endeavor, Chen teaches wherein the optical arrangement comprises a replicating optical structure,
wherein the replicating optical structure is arranged to replicate a light pattern provided by the VCSEL array across the illumination pattern such that the illumination pattern consists of two or more sub-illumination patterns, [(Chen diffractive optical element (DOE) to multiply/replicate and create sub-pattern of ¼ {para 133, 128, 58, Fig.23, 27} )] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such procedure enable large field of view coverage and high resolution [(Chen para 128, 62)]  

 

Ghosh in view of Chen does not explicitly show wherein a number of the detected different illumination patterns N is at least 5% of the predefined number of pixels P and wherein the optical arrangement comprises a replicating optical structure

However, in the same/related field of endeavor, Goyal teaches wherein a number of the detected different illumination patterns N is at least 5% of the predefined number of pixels P [(Goyal para 38)] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide predictable result as Goyal like Ghosh are both projecting illumination pattern and detecting them to generate depth information [(see Goyal, Fig. 1 & 2 & Ghosh Fig.7 )] 


Ghosh additionally teaches with respect to claim 2. The time-of-flight depth camera according to claim 1, wherein the different illumination patterns are pseudo random illumination patterns [(para 108, 59)] .

Ghosh additionally teaches with respect to claim 3. The time-of-flight depth camera according to claim 1, wherein the VCSELs of the VCSEL array are arranged in a random pattern such that the number of different illumination patterns provided by the VCSEL array is increased. [(para 27, 58)] 

Regarding claim 4. See analysis of claim 1 and note Chen teaches wherein the optical arrangement is arranged to provide different illumination patterns by changing an optical property of the optical arrangement. [(Chen “Furthermore, different patterns can be obtained by passing the optical patterns through various polarization-dependent elements, such as polarizers and waveplates.”; para 85, 64. 76)] 

Chen additionally teaches with respect to claim 6. The time-of-flight depth camera according to claim 4, wherein the optical arrangement comprises a first optical element and a second element, and wherein the optical arrangement is arranged to change a spatial relationship between the first optical element and the second optical element [(Chen para 121; 116;  “As will be apparent to those skilled in the art, the replica spacing can be adjusted or even eliminated by modifying the design structure of the second multiplier DOE. In some embodiments, the second multiplier DOE projects copies with large angles, in some embodiments, the second multiplier DOE projects copies with smaller angles. The projected angle is changed by changing the DOE structure.”)] .

Chen additionally teaches with respect to claim 7. The time-of-flight depth camera according to claim 6, wherein the first optical element is a first diffractive optical element, and wherein the second optical element is a second diffractive optical element. [(Chen para 121; 116; DOEs)] .

Chen additionally teaches with respect to claim 8. The time-of-flight depth camera according to claim 4, wherein the optical arrangement comprises a spatial light modulator or a micromirror device for providing the different illumination patterns.[[(Chen para 8, 31)] 

Ghosh in view of Goyal additionally teaches with respect to claim 9. The time-of-flight depth camera according to claim 4, wherein the light detector comprises less than 10 detector pixels [(Fig.13 shows 3 1330; 4-patterns 139101394 {para 109, 112}, Goyal para 38 “In some implementations, the number of pixels in the resulting depth map will be equal to the number of pixels in the SLM pattern utilized”)] .

Goyal additionally teaches with respect to claim 10. The time-of-flight depth camera according to claim 4, wherein the number of detected different illumination patterns N is less than the predefined number of pixels P. [(Goyal para 38)]

Regarding claim 11. See analysis of claim 1 and note Chen teaches two or more sub-illumination patterns [(Chen Fig.23, 27)] 

Regarding claim 12. See analysis of claim 1 and note Chen teaches providing different illumination patterns by changing an optical property of the optical arrangement [(Chen “Furthermore, different patterns can be obtained by passing the optical patterns through various polarization-dependent elements, such as polarizers and waveplates.”; para 85, 64. 76)] 

Ghosh additionally teaches with respect to claim 13. The computer program product comprising code means which can be saved on at least one memory device wherein the code means are arranged such that the method according to claim 11 can be executed by means of at least one processing device comprised by the time-of-flight depth camera or by means of at least one processing device of the device comprising the time-of-flight depth camera. [(para 78)] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426